Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered March 1, 1989, convicting defendant, on her plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing her to an indeterminate term of imprisonment of 4lá years to life, unanimously affirmed.
Defendant sold a kilogram of cocaine to an undercover police officer on November 9, 1987. On November 23, 1987, defendant met the undercover officer again and arranged for the sale of five kilograms of cocaine the following day. On November 24, defendant, who was in possession of additional quantities of cocaine, was arrested along with an accomplice. Defendant subsequently pleaded guilty as set forth above in full satisfaction of the indictment.
Defendant’s claims on appeal that she received ineffective assistance of counsel, and that she is innocent, are unpreserved as a matter of law, as defendant failed to make a motion to withdraw her plea pursuant to CPL 220.60. In any event, these claims are wholly unsupported by the record, which indicates that defendant’s decision to plead guilty was rationally based, in view of the overwhelming evidence of guilt. Concur—Carro, J. P., Milonas, Asch, Kassal and Rubin, JJ.